Citation Nr: 0629990	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from January 1954 to August 
1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The RO granted service connection for hearing loss and 
tinnitus.  The veteran disagreed with the initial 
noncompensable rating assigned for the service-connected 
hearing loss, and disagreed with the initial 10 percent 
rating assigned for the service-connected bilateral tinnitus.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2004 VA Form 9, the veteran requested to appear 
at a personal hearing before a Veterans Law Judge sitting at 
the RO.  

Pursuant to 38 C.F.R. § 20.700(a) (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In light of the appellant's 
request, the case is remanded for the appellant to be 
scheduled for a personal hearing before a Veterans Law Judge.  
If applicable, the veteran should be offered an opportunity 
to appear for a video conference hearing in lieu of a 
personal hearing.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should appropriately schedule the 
appellant for a Board hearing at the RO 
(either a Travel Board or video 
conference hearing at the appellant's 
discretion).  The RO should notify the 
appellant and his representative of the 
date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the appellant withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



